Citation Nr: 1725894	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-30 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for kidney cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2014, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in June 2015.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a June 2015 remand, the Board ordered the RO to obtain an etiology opinion as to whether the Veteran's bladder and kidney cancer were causally or etiologically related to his active service, or were caused by his conceded in-service herbicide exposure, or exposure to any other in-service contaminants, to include smoke, fumes, chemicals, and napalm.  In an August 2015 VA opinion, the physician opined that it was less likely than not that the Veteran's bladder and kidney cancer were incurred in or caused by the claimed in-service injury, event, or illness.  The stated rationale was that the opinion was based upon a review of the claims file, to include the Veteran's medical records, the Veteran's statements, and the fact that there was no evidence for a diagnosis or treatment for bladder or kidney cancer until 40 years after the Veteran left active service.  The Board notes that simply listing the materials the physician reviewed in making his or her opinion is not an adequate rationale.

Additionally, the physician opined that the Veteran's bladder and kidney cancer were not caused by exposure to chemicals.  The physician noted that there was no evidence of the Veteran being exposed to chemicals in his STRs, and the physician opined that he or she was not aware of any medical literature that would provide evidence if exposed.  The Board notes that the Veteran served in Vietnam, and as a result, exposure to herbicide agents is conceded.  Also, the physician never addressed the other possible in-service contaminants such as smoke, fumes, chemicals, and napalm.  As a result, the August 2015 VA opinion is inadequate and a new opinion is necessary to determine if the Veteran's bladder and kidney cancer are etiologically related to active service, to include as due to herbicide exposure, or exposure to any other in-service contaminants, such as smoke, fumes, chemicals, and napalm.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1. Send the Veteran's claims file to an examiner of appropriate knowledge and expertise to render an etiology opinion as to the claims for service connection for bladder and kidney cancer.  The claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that he or she has reviewed the folder in conjunction with the examination.  If a new opinion is not possible without a full VA examination, then schedule the Veteran for one.  
Based on a review of the record, the examiner is requested to opine as to:

a. Whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's bladder or kidney cancer are causally or etiologically related to his period of active service.

b. Whether it is at least as likely as not that the Veteran's bladder or kidney cancer were caused by his in-service herbicide exposure, or exposure to any other in-service contaminants, to include smoke, fumes, chemicals, and napalm.

c. The Board notes that as a Vietnam Veteran, the Veteran's exposure to herbicide agents is conceded, given his service in Vietnam during the Vietnam Era.

2. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




